Appellate Case: 21-2079     Document: 010110644521      Date Filed: 02/14/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        February 14, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-2079
                                                 (D.C. No. 1:19-CR-00077-JB-SMV-1)
  MICHAEL NISSEN,                                              (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

       A jury convicted Michael Nissen of two counts of transmitting threats in

 interstate commerce. After the trial, Nissen moved for a downward sentencing

 variance.1 He argued this was appropriate because he suffers from mental health

 issues and is not violent. The district court rejected Nissen’s request and imposed a

 forty-one-month sentence and three years of supervised release. Nissen argues that


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        The Sentencing Guidelines provide an advisory sentencing range of 41–51
 months of imprisonment for Nissen’s convictions and criminal-history category.
Appellate Case: 21-2079     Document: 010110644521        Date Filed: 02/14/2022     Page: 2



 the district court erred in denying his request because his sentence is substantially

 longer than necessary under 18 U.S.C. § 3553(a).

        As Nissen acknowledges on appeal, we review a district court’s denial of a

 motion for a downward sentencing variance for abuse of discretion. See United States

 v. Barnes, 890 F.3d 910, 915–16 (10th Cir. 2018). But while Nissen believes his

 sentence is excessive, there is no legal error in the district court’s analysis under the

 relevant standard of review. See United States v. Naramor, 726 F.3d 1160, 1171–72

 (10th Cir. 2013) (an abuse of discretion occurs if a sentence is “arbitrary, capricious,

 whimsical, or manifestly unreasonable”). At bottom, Nissen’s sentence stems from

 the seriousness of his crimes: specific threats to shoot and kill law-enforcement

 officials. The district court considered his mental health issues and imposed a

 sentence at the low end of the Sentencing Guidelines’ recommended range. The

 decision was within the district court’s discretion. See United States v. Ivory, 532

 F.3d 1095, 1107 (10th Cir. 2008) (a sentence within the Guidelines range is

 presumptively reasonable on appeal). Thus, exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm the district court’s judgment.


                                              Entered for the Court


                                              Gregory A. Phillips
                                              Circuit Judge




                                             2